Citation Nr: 1312782	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  07-38 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1958 to February 1959, a period of active duty for training (ACDUTRA) from October 1961 to April 1971, and additional active service from August 1971 to August 1975 and from November 1980 to June 1983.  He also had additional Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen the Veteran's previously denied claim of service connection for a low back disability.  In the July 2011 decision, the Board reopened the claim of service connection for a low back disability and remanded the issue for additional development.  

Additional evidence, including VA treatment records and private treatment records, was associated with the claims file after the issuance of the July 2012 Supplemental Statement of the Case (SSOC).  The Veteran did not submit a waiver in connection with these records.  38 C.F.R. § 20.1304 (c) (2012).  However, the private treatment records do not reveal any notation or documentation related to the Veteran's back.  Therefore, a waiver is not required.  In regard to the VA treatment records, the records include the January 2012 VA examination reports and addendums dated in February 2012 and March 2012 pertaining to issues not before the Board and VA treatment records dated prior to July 19, 2011.  The examination reports, addendum opinions, and records dated prior to July 19, 2011 were associated with the claims file at the time of the July 2012 SSOC and, therefore, a waiver is not required.  With respect to the VA treatment records dated from July 2011 to February 2012, the records do not reveal treatment for the Veteran's claimed low back disability and contain redundant diagnoses of arthritis on the active problems list.   Therefore, a waiver is not required for these records and the Board may proceed with a decision.  

In July 2011, the Board referred the issue of entitlement to a total disability rating based on individual unemployability (TDIU) to the AOJ for appropriate action.  There is no indication that the issue has been developed.  Therefore, again, the issue of entitlement to a TDIU is REFERRED to the AOJ for appropriate action.  



FINDING OF FACT

The probative and credible evidence is against a finding that the Veteran has a current low back disability related to active service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.          See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  The April 2008 and July 2011 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board acknowledges that the letters were sent after the initial adjudication of the claim.  However, the claim was readjudicated by subsequent supplemental statements of the case and, therefore, any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The Veteran's service treatment records, service personnel records, VA medical treatment records, and private medical records are associated with the claims file.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, in August 2011, identifying unknown dates of treatment at the VA outpatient clinic in Fort Worth, Texas.  The AMC requested records from the clinic, but noted that the records were already associated with the claims file.  Indeed, the records were printed in July 2011, shortly before the Veteran submitted the VA Form 21-4142.  To the extent that there were more recent records, as noted in the Introduction, additional VA treatment records, which include outpatient clinic records, were associated with the claims file in July 2012.  However, these records are not relevant to the issue on appeal and did not mention the Veteran's low back disability aside from arthritis being listed as an active problem on the problems list.  Therefore, a remand for additional records is not warranted.  

In accordance with the Board's remand, the AMC arranged for two examinations for the Veteran and he did not report to either examination.  The Veteran was informed in the July 2011 and December 2011 letters, sent to the Veteran's proper address, that VA examinations would be scheduled for him.  In an August 2011 response to the July 2011 letter, the Veteran checked the box indicating that he "enclosed all the remaining information or evidence that will support my claim, or I have no other information or evidence to give VA to support my claim.  Please decide my claim as soon as possible."  The AMC was notified that the Veteran did not report to the scheduled examinations in August 2011 and January 2012.  The compensation and pension exam inquiry sheet reflects the Veteran's proper address.  The July 2012 Supplemental Statement of the Case, sent to the Veteran's proper address, informed him that he did not report to his two scheduled VA examinations on August 19, 2011, and January 10, 2012, without explanation or good cause as to why he did not report.  There is no record of any correspondence from the Veteran as to why he did not report or a request that the examination(s) be rescheduled.  When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  38 C.F.R. §3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  Based on the above, further assistance in developing additional evidence is not warranted and the Board finds that the July 2011 remand instructions were substantially completed.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.   38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran states that he has a low back disability that is related to active service.  In several statements, he contended that he had arthritis during active service and he hurt his back when lifting heavy boxes during his United States Army years.  He has also reported that driving trucks in Vietnam was hard on his back area and that he did complain.  

The medical evidence shows that the Veteran has a current disability.  The VA treatment records reveal diagnoses of degenerative joint disease and spinal stenosis of the lumbar spine.  

The September 1963 service treatment record appears to reflect a notation related to a sore back.  The reports of medical examination dated in August 1958, September 1959, October 1961, July 1962, December 1964, January 1965, April 1971, July 1971, April 1976, February 1978, March 1980, and December 1982, show that the Veteran's spine was evaluated as normal.  The report of medical history dated in October 1961 shows that the Veteran denied experiencing arthritis or swollen or painful joints.  The April 1971 report of medical history shows that the Veteran responded "no" when asked if he had experienced back trouble of any kind.  The July 1971, April 1976, October 1978, and March 1980 reports of medical history show that the Veteran denied experiencing any recurrent back pain.  The service treatment records do not reveal any notations of arthritis with respect to the Veteran's back.  

The VA treatment records dated from 1978 to 1989 reveal that the Veteran complained of ailments such as a lesion on his neck, cysts, and pain in his foot, but did not mention or seek treatment for his back.  

A January 1987 VA record, completed by the Veteran, shows that the Veteran indicated that he had back pain and would "discuss with doctor."  The January 1987 general medical examination report does not reflect complaints with respect to the 
Veteran's back.  The Veteran reported problems with his right foot, cysts in his wrist, breast, and front of neck, and exposure to Agent Orange.  The examination of the back revealed the pelvic brim to be level and the contours and curvatures of the spines appeared to be normal-looking.  There was no tenderness to pressure and compression of the spines and the paraspinal muscles, no limitation in the range of motion, and straight leg raising was 90 degrees on both sides.  There was no diagnosis provided with respect to the Veteran's spine/back.  Another January 1987 VA clinical record, completed by a VA physician, shows that the Veteran's spine was evaluated as normal. 

In a November 1988 statement, the Veteran claimed that he experienced an injury to his back during his U.S. Army years and that he had to lift thousands of boxes with an average weight of 100 pounds each.

The March 1989 private treatment record shows that the Veteran reported experiencing an injury in November 1987 to the low back when he was carrying heavy boxes and fell.  A March 1989 private medical record reveals results of frontal and lateral views of the lumbar spine.  The impression was listed as minimal disc thinning on the posterior aspects of the lower two lumbar segments, possible posterior osteophyte formation present at the L4 level, lateral flexion malposition of L4 on L5, and minor anomalous development of the transverse processes at the L1 level.  

An October 1990 VA hospital record shows that the Veteran had positive trigger points and a diagnosis of degenerative joint disease.  

A September 1992 private examination report reveals that the Veteran reported being involved in an automobile accident on June 15, 1992.  He stated that he was rear-ended by another car and upon impact, heard a boom, hit his head on the window, and his chest and shoulder hit the steering wheel.  Following the accident, the Veteran reported that his immediate complaints included dizziness, neck pain and stiffness, right shoulder pain, low back pain, and stiffness.   

The July 1999 private medical record shows that the Veteran reported that a fork lift ran over his foot and flipped him over on his left side.  Consequently, he felt immediate pain and radiating pain into the toes.  The Veteran had restriction in his lumbar range of motion.  The Veteran was assessed with low back pain and radiculopathy from trauma.  

In a June 2010 VA treatment record, the Veteran was referred to an EMG consult due to weakness in his bilateral lower extremities.  He reported frequent falls and a history of carrying heavy boxes in Vietnam and hitting knees on Army trucks.  He stated that in 1992, he had a motor vehicle accident that caused him to develop lower back pain and leg pain almost immediately.  

Taking into consideration all of the evidence of record, including the service treatment records, the in-service reports of medical examination, reports of medical history, and evidence of post-service injuries to the low back, the Board finds that the preponderance of the evidence is against service connection for a low back disability.  While the service treatment records indicate that the Veteran had a sore back in 1963, the Veteran completed several reports of medical history after 1963 and denied experiencing recurrent back pain.  For example, the April 1971 report of medical history shows that the Veteran responded "no" when asked if he had experienced back trouble of any kind.  In addition, the Board assigns great probative value to the reports of medical examination completed during active service which show that the Veteran's spine was evaluated as normal.  There was no evidence of arthritis of the back during active service as contended by the Veteran.  Finally, there is no competent medical evidence indicating that the Veteran's current low back disability is etiologically related to active service.  In fact, the first diagnosis related to the Veteran's back was provided in 1989, when the Veteran reported low back pain from a post-service injury in 1987.  It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others, so long as the Board provides adequate reasons and bases.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board recognizes the Veteran's contentions that his current low back disability is related to active service.  He reported his belief that his back pain began due to lifting heavy boxes and driving trucks during service, which is hard on the back area.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a low back disability, that has been diagnosed as degenerative joint disease and spinal stenosis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The etiology of such a disability is considered to be a complex medical question that the Veteran is not competent to address.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  For instance, the Veteran is not considered competent to relate his current low back disability to active service as opposed to any other factor such as his post-service injuries in 1987, 1992, and 1999, as reflected in the claims file.  

To the extent that the Veteran has reported that his disability has been chronic since service, the Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge, including observable symptoms such as pain.  See 38 C.F.R.   § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (finding that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a)).  Arthritis is a listed condition.  The Veteran has contended that his back disability is related to his U.S. Army years when he had to lift heavy boxes that weighed approximately 100 pounds each.  The Veteran has also stated that he drove trucks in Vietnam which was hard on the back area.  While the Veteran is competent to report his pain since service, the Board does not find the Veteran's account regarding the onset of his disability and continuity of symptoms to be credible.  The service treatment records indicate a sore back in 1963.  However, the Board affords great probative value to the reports of medical history completed by the Veteran during active service.  The Veteran completed reports of medical history following the notation of a sore back and denied experiencing recurrent back pain.  In fact, in a December 1981 record, the Veteran reported that his present health was "excellent."   The Board does not find it reasonable that the Veteran would have a chronic back pain during active service, yet deny experiencing recurrent back pain on multiple reports of medical history.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the claimant).  The Board also assigns great probative value to the reports of medical examination which show that the Veteran's spine was evaluated as normal.  In addition, the Veteran complained of other ailments in VA treatment records beginning in 1978 and did not report problems with his back until a January 1987 VA examination, when his spine was evaluated as normal.  The Board also finds it probative that the Veteran did not file a claim for his back, noting his injury in service while carrying boxes, until November 1988, after his reported post-service injury in 1987.  In light of the above, the Board finds that the Veteran is not credible with respect to his reports of onset and continuity of symptoms as his statements do not hang together with the other evidence.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted) (noting that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as the quality or power of inspiring belief. . . . Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence.").  Based on the above, the Board finds that service connection based on continuity of symptomatology is not warranted.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A.    § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, certain chronic diseases, including arthritis, may be presumed to have occurred in service if manifested to a degree of 10 percent within one year of service discharge.  38 C.F.R. §§ 3.307, 3.309(a).  There is no evidence that the Veteran was diagnosed with arthritis within one year of service discharge.  Therefore, the presumption does not apply.



ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


